PER CURIAM.
Plaintiff claims that it is entitled to a reduction of its taxes on a part of its inventory, contending that the tax relief provisions of ORS 310.605-310.625 (since repealed) are applicable.
*618The Tax Court held that plaintiff’s inventory did not fall within the definition of “inventory” under the statute and denied plaintiff’s claim. 4 OTB 545 (1971).
We have reached the same conclusion upon the same reasoning employed by the Tax Court and we therefore adopt the Tax Court’s opinion as our own.
Judgment affirmed.